Citation Nr: 9913337	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  94-14 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for pelvic pain and 
abductor tendonitis of the hips.

2.  Entitlement to an initial compensable disability rating 
for the residuals of stress fractures of the proximal 1/3 of 
the right femur.  

3. Entitlement to an initial compensable disability rating 
for the residuals of stress fractures of the proximal 1/3 of 
the left femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from July 1979 
to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision granted service 
connection for stress fractures of the proximal 1/3 of the 
left and right femurs and assigned a noncompensable rating, 
effective in May 1993. 

In February 1996, a hearing was held before Bettina S. 
Callaway who is the Board member making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

The case was previously before the Board in April 1996, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  

In her substantive appeal, VA Form 9, the veteran has 
asserted a claim for an earlier effective date for her 
service-connected disabilities back to the date she was 
discharged from active service.  This issue has not been 
developed for appellate consideration, and is not properly 
before the Board at this time.  It is referred to the RO for 
action deemed appropriate.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service medical records show a single diagnosis of 
bilateral adductor tendonitis of the hips in August 1981.

3.  The veteran's May 1982 separation examination reveals a 
normal evaluation of the lower extremities.  

4.  A July 1993 VA medical treatment record reveals an 
impression of bilateral abductor tendonitis of the hips.  

5.  A January 1997 VA examination of the veteran failed to 
reveal the presence of tendonitis of the hips.  

6.  There is no post service evidence showing continuity of 
symptomatology associated with the veteran's claimed hip 
tendonitis.  

7.  The earliest medical reports dealing with any complaints 
of hip pain disability are dated approximately one decade 
after service and do not relate the current hip pain to the 
veteran's military service.  

8.  There is no medical opinion, or other competent evidence 
linking adductor tendonitis during the veteran's active 
military service to her current complaints of hip pain.  

9.  The veteran's service-connected residuals of stress 
fractures of the proximal 1/3 of both femurs are manifested 
solely by subjective complaints of pain and discomfort.  


CONCLUSIONS OF LAW

1.  The appellant has not presented a well grounded claim for 
service connection for abductor tendonitis of the hips, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) 
(1998).  

2.  The criteria for a compensable schedular disability 
rating for the service-connected residuals of stress 
fractures of the proximal 1/3 of both femurs have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 
4, including § 4.7 and Diagnostic Codes 5250, 5251, 5252, 
5253 5254 5255 (1998). 

3.  The criteria for a 10 percent rating, and not in excess 
thereof, for the veteran's service connected disabilities 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. § 3.324 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990) (emphasis added).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

"Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997)."

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a tendonitis of the hips 
during service; (2) whether she has any current tendonitis of 
the hips; and, if so, (3) whether this current disorder is 
etiologically related to active service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
all of the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The veteran's service medical records appear to be complete.  
The service medical records contain entrance and separation 
examination reports along with treatment records spanning the 
veteran's entire period of military service.  During service 
the veteran had complaints of bilateral hip pain.  In October 
1980 a bone scan of the veteran was conducted which showed 
increased uptake in the medial aspect of the proximal femurs 
bilaterally.  The assessment was that the veteran had 
bilateral stress fractures.  The veteran is service connected 
for the residuals of these stress fractures and the rating of 
these residuals is the subject of the Board's decision in 
part II below.  In August 1981 the veteran again had 
complaints of hip pain.  The history of stress fractures was 
noted.  However, the diagnosis was "persistent bilateral 
adductor tendonitis" of the hips.  In May 1982 separation 
examination of the veteran was conducted.  Her history of 
bilateral stress fractures of the proximal femurs was noted.  
There was no indication of any current tendonitis.  The 
clinical evaluation of the veteran's lower extremities was 
"normal," with no abnormalities noted by the examining 
physician.  The veteran separated from service in July 1982.  

In May 1993 the veteran filed her original claim for service 
connection.  The veteran has submitted written statements and 
provided testimony at a hearing before the undersigned Member 
of the Board that she had hip pain ever since her separation 
from military service.  However, she has also stated that 
there are no records of any treatment for the hip pain 
alleged during this period of time as she states she did not 
seek medical treatment.  

Private medical treatment records dated June 1993 reveal that 
the veteran had complaints of bilateral hip pain.  No 
specific diagnosis was rendered except for "musculoskeletal 
pain."  She was prescribed pain medication.  

In 1993 the veteran also sought treatment for her hip pain at 
a VA medical center (VAMC).  A May 1993 treatment record 
reveals complaints of bilateral hip pain.  X-rays and 
laboratory tests for rheumatoid factors were ordered.  The 
impression was bilateral pelvis pain at multiple sites of 
unknown etiology.  The veteran was prescribed Motrin for the 
pain.  

A June 1993 VA treatment record reveals follow-up treatment.  
The results of the laboratory tests were normal.  The 
treatment physician indicted that the veteran had "pelvic 
ring pain - non-tender.  Normal ROM [range of motion]."  A 
bone scan was ordered.  The July 1993 treatment record 
reveals that all laboratory test results, x-rays, and bone 
scans were normal.  The impression was "abductor 
tendonitis," and the veteran was treated with NSAIDS and 
stretching exercises.  The Board notes that none of the VA 
treatment records in any way relate the diagnosed abductor 
tendonitis to the veteran's inservice hip pain, adductor 
tendonitis, and/or stress fractures.  

In December 1993 a VA orthopedic Compensation and Pension 
examination of the veteran was conducted.  The veteran had 
complaints of continuing pelvic pain.  On examination she was 
noted to walk without a limp.  She was noted to be 
"diffusely tender throughout the posterior pelvis."  
However, there was no tenderness of either hip.  She had 
normal range of motion of both hips and there was no sensory 
or reflex deficit in either lower extremity.  X-ray 
examination and a bone scan was conducted with negative 
findings.  The diagnosis was "by history stress fracture 
pelvis or upper femurs.  . . .  No objective findings, 
negative x-rays, no orthopedic treatment needed at this 
time."  

In January 1997 the most recent VA examination of the veteran 
was conducted.  This examination was comprehensive and 
included examinations of the veteran's hips and knees, along 
with neurologic examinations, x-ray examination, and a bone 
scan.  The result of the examination was a normal examination 
of the veteran's hips.  Specifically, there was no diagnosis 
of any hip tendonitis.

In November 1997 the veteran submitted a written statement.  
The veteran indicated "to let you know that I went to a 
Rheumatologist, and her diagnosed [sic] was tracanservic 
[sic] bursitis.  Lack of fluid in joints due to injuries."  
The Board notes several problems with this statement.  First, 
the veteran did not indicate who the physician was.  The 
evidence of record seems to support that the physician 
indicated by the veteran is not a VA physician, because VA 
medical treatment records specifically indicate that 
laboratory testing to identify rheumatoid factors was 
conducted with negative results.  Second, and more 
importantly, there is absolutely no evidence in the service 
medical records that reveals any diagnosis of bursitis to 
which any currently-shown bursitis could be related, and a 
current diagnosis of bursitis, even if verified, is 
insufficient to well ground the claim in the absence of a 
nexus between that disorder and military service.  Finally, 
the statement is one by the veteran recounting what she was 
allegedly told by a physician.  It has been held that a 
statement from a veteran as to what a doctor told her, is 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4 (1993), See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

The veteran's service medical records reveal a single 
diagnosis of bilateral adductor tendonitis of the hips.  This 
apparently resolved without any residual disability because 
on separation examination the veteran's lower extremities 
were evaluated as normal.  The veteran indicates that she had 
continuing bilateral hip and pelvis pain subsequent to 
service.  A single VA treatment record dated approximately 11 
years after the veteran separated from service indicates a 
diagnosis of bilateral abductor tendonitis of the hips.  
However, this is the only post-service diagnosis of 
tendonitis.  A large volume of other VA medical evidence 
fails to show any diagnosis of tendonitis.  For that matter, 
the totality of the recent medical evidence fails to reveal 
any objective evidence of hip disability.  In a recent 
statement the veteran avers that she has bursitis, not 
tendonitis.

It is questionable whether the veteran currently suffers form 
abductor tendonitis of the hips.  However, assuming that she 
does have such a disorder, there is no medical evidence which 
in any way relates her current bilateral abductor tendonitis 
of the hips to a single instance of bilateral adductor 
tendonitis of the hips in service over a decade earlier.  

The veteran fails to show the required nexus between her 
current bilateral abductor tendonitis of the hips, if it 
exists, and any in-service disease or injury she incurred 
during military service.  See Caluza, 7 Vet. App. at 506.  
There is no medical evidence establishing a link to the 
veteran's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  Regulations require a continuity 
of symptomatology to link the post-service symptoms to injury 
during service when the fact of chronicity in service is not 
adequately supported.  38 C.F.R. § 3.303(b) (1998).

As such the veteran does not meet the third element required 
for the claim to be well grounded.  See Caluza, 7 Vet. App. 
at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. 
Brown, 9 Vet. App. 240 (1996). "A claim for a disability 
cannot be well grounded unless there is a medical opinion 
that links the current disability to the appellant's term of 
service.  In the usual case this nexus would consist of a 
medical diagnosis of a current disability that 'looks 
backward' to an in-service disease or injury and links the 
two."  Martin v. Gober, 10 Vet. App. 394 (1997); Caluza, 7 
Vet. App. at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1996).

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met her burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Although the RO did not specifically state that it denied the 
veteran's claim for service connection on the basis that it 
was not well grounded, the Board concludes that this error 
was not prejudicial to the veteran's claims.  See Edenfield 
v. Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make the claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

II.  Disability Ratings

The Board notes that it has recharacterized the issues of 
entitlement to compensable disability ratings to entitlement 
to initial compensable ratings for the disabilities at issue 
in order to comply with the recent opinion by the United 
States Court of Appeals for Veterans Affairs (Court), in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
In that case, the Court held, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case (SOC) concerning an issue, as the document 
addressing that issue "mistakenly treated the right-testicle 
claim as one for an '[i]ncreased evaluation for service[-
]connected ... residuals of surgery to right testicle' ... rather 
than as a disagreement with the original rating award, which 
is what it was."  Slip op. at 17, emphasis in the original.  
The Court then indicated that "this distinction is not 
without importance in terms of VA adjudicative actions," and 
remanded the matter for issuance of a SOC.  Id.

As in Fenderson, the RO in this case has also misidentified 
some of the issues on appeal as claims for increased 
disability ratings for the residuals of stress fractures of 
the proximal 1/3 of the femurs, rather than as a disagreement 
with the original rating awards for these disorders.  
However, the RO issued a SOC providing the appellant with the 
appropriate applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of the 
initial disability evaluation for these conditions.  In 
addition, the appellant's pleadings herein clearly indicate 
that he is aware that his appeal involves the RO's assignment 
of an initial disability evaluation.  Consequently, the Board 
sees no prejudice to the appellant in recharacterizing the 
issues on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluations 
assigned.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part, or system, 
in self support of the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

As noted in section I above, the veteran's service medical 
records appear to be complete.  The service medical records 
contain entrance and separation examination reports along 
with treatment records spanning the veteran's entire period 
of military service.  During service the veteran had 
complaints of bilateral hip pain.  In October 1980 a bone 
scan of the veteran was conducted which showed increased 
uptake in the medial aspect of the proximal femurs 
bilaterally.  The assessment was that the veteran had 
bilateral stress fractures.  In August 1981 the veteran again 
had complaints of hip pain.  The history of stress fractures 
was noted.  However, the diagnosis was "persistent bilateral 
adductor tendonitis" of the hips.  In May 1982 separation 
examination of the veteran was conducted.  Her history of 
bilateral stress fractures of the proximal femurs was noted.  
However on separation examination the clinical evaluation of 
the veteran's lower extremities was "normal," with no 
abnormalities noted by the examining physician.  The veteran 
separated from service in July 1982.  

In May 1993 the veteran filed her original claim for service 
connection.  The veteran has submitted written statements and 
provided testimony at a hearing before the undersigned Member 
of the Board that she had hip pain ever since her separation 
from military service.  However, she has also stated that 
there are no records of any treatment for the hip pain 
alleged during this period of time as she states she did not 
seek medical treatment.  

Private medical treatment records dated June 1993 reveal that 
the veteran had complaints of bilateral hip pain.  No 
specific diagnosis was rendered except for "musculoskeletal 
pain."  She was prescribed pain medication.  

In 1993 the veteran also sought treatment for her hip pain at 
a VA medical center (VAMC).  A May 1993 treatment record 
reveals complaints of bilateral hip pain.  X-rays and 
laboratory tests for rheumatoid factors were ordered.  The 
impression was bilateral pelvis pain at multiple sites of 
unknown etiology.  The veteran was prescribed Motrin for the 
pain.  

A June 1993 VA treatment record reveals follow-up treatment.  
The results of the laboratory tests were normal.  The 
treatment physician indicted that the veteran had "pelvic 
ring pain - non-tender.  Normal ROM [range of motion]."  A 
bone scan was ordered.  The July 1993 treatment record 
reveals that all laboratory test results, x-rays, and bone 
scans were normal.  The impression was "abductor 
tendonitis,"  and the veteran was treated with NSAIDS and 
stretching exercises.  The Board notes that the x-rays and 
bone scans were normal which indicates no residual disability 
related to the inservice stress fractures.  

In December 1993 a VA orthopedic Compensation and Pension 
examination of the veteran was conducted.  The veteran had 
complaints of continuing pelvic pain.  On examination she was 
noted to walk without a limp.  She was noted to be 
"diffusely tender throughout the posterior pelvis."  
However, there was no tenderness of either hip.  She had 
normal range of motion of both hips and there was no sensory 
or reflex deficit in either lower extremity.  X-ray 
examination and a bone scan were conducted with negative 
findings.  The diagnosis was "by history stress fracture 
pelvis or upper femurs.  . . .  No objective findings, 
negative x-rays, no orthopedic treatment needed at this 
time."  

In January 1997 the most recent VA examination of the veteran 
was conducted.  This examination was comprehensive and 
included examinations of the veteran's hips and knees, along 
with neurologic examinations, x-ray examination, and a bone 
scan.  The veteran reported a "constant pain in right and 
left hip and feels like there is a rubbing pain between bones 
of both hips."  She was noted to walk erect with no list, 
tilt, or limp.  Range of motion testing of the veteran's hips 
was conducted.  The veteran had:  hip flexion to 130 degrees 
on the right and to 132 degrees on the left; hip extension, 
with pain, to 10 degrees on the right and hip extension, with 
no noted pain, to 12 degrees on the left; hip adduction, 
using hands to help, to 20 degrees bilaterally; and, hip 
abduction to 45 degrees on the right and to 44 degrees on the 
left.  X-ray examination revealed no fracture or bone 
displacement.  Examination of the veteran's knees revealed no 
abnormalities.  Neurologic examination revealed some 
diminished sensation of the veteran's right thigh.  However, 
this neurologic symptom was not related to the veteran's 
service connected residuals of stress fractures by the 
examining physician.  Bone scan was conducted and revealed no 
orthopedic abnormalities of the veteran's hips or pelvis.  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (1998).

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(1998).

The service connected residuals of stress fractures of the 
proximal 1/3 of the femurs are currently rated as 
noncompensable (0%) under diagnostic code 5255.  That rating 
contemplates impairment of the femur.  The minimum 
compensable disability rating of 10 percent is assigned for 
malunion of the femur with slight knee or hip disability.  A 
20 percent disability rating contemplates malunion of the 
femur with moderate knee or hip disability.  A 30 percent 
disability rating contemplates malunion of the femur with 
marked knee or hip disability.  A 60 percent disability 
rating contemplates fracture of surgical neck of the femur 
with false joint, or fracture of shaft or anatomical neck of 
the femur with nonunion, without loose motion, weightbearing 
preserved with aid of brace.  Finally, an 80 percent 
disability rating, the highest rating assignable under this 
code, contemplates fracture of shaft or anatomical neck of 
the femur with nonunion, with loose motion (spiral or oblique 
fracture).  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5255 
(1998).  None of the criteria contemplated under this 
diagnostic code have been shown in the present case.  

The Board notes that hip and/or femur disabilities can also 
be rated under other diagnostic codes.  Flail joint of the 
hip warrants an 80 percent disability rating.  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5254 (1998).  However, there is 
no indication of flail hip in the instant case.  

Impairment of the thigh with limitation of motion is rated 
under:  diagnostic code 5251 for limitation of extension; 
diagnostic code 5252 for limitation of flexion; and, 
diagnostic code 5253 for limitation of abduction or rotation.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes, 5251, 5252, 5253 
(1998).  However, extensive range of motion testing was 
conducted on the January 1997 VA examination and no 
limitation of motion was indicated by the examining 
physician.  

Finally, ankylosis of the hip is rated under diagnostic code 
5250.  38 C.F.R. Part 4, § 4.71a, Diagnostic Codes, 5250 
(1998). However, the medical evidence of record does not 
reveal the presence of any ankylosis of the hips.  

The preponderance of the evidence is against the granting of 
compensable disability ratings on a schedular basis.  The 
medical evidence reveals that the veteran only has subjective 
complaints of bilateral hip pain.  All of the medical 
evidence of record indicates that there is no limitation of 
motion or impairment of function.  The only objective 
evidence of pain is a single notation of pain on hip 
extension on the right.  There is no medical evidence of 
record which in any way indicates any limitation of motion, 
functional limitation, or any other disability related to the 
veteran's service connected residuals of stress fracture of 
the femurs.  In fact, beyond the veteran's complaints of 
pain, there is no medical evidence of any current disability.  

The preponderance of the evidence is against the veteran's 
claims for compensable disability ratings on a schedular 
basis.  The Board notes that "whenever a veteran is 
suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the 1945 
Schedule for Rating Disabilities the rating agency is 
authorized to apply a 10-percent rating, but not in 
combination with any other rating."  38 C.F.R. § 3.324 
(1998).

In February 1996 the veteran and her son presented sworn 
testimony before the undersigned Member of the Board.  Both 
testified that the veteran continued to suffer from bilateral 
hip pain.  The veteran also testified that her hip pain 
interfered with her ability to work because it limited the 
amount of time she could remain standing.  The undersigned 
member of the Board found the personal testimony presented at 
the hearing to be credible.  The medical evidence of record 
is devoid of any objective evidence of any residual hip 
disability.  However, the veteran has persistent complaints 
of hip pain and the affect of the hip pain was corroborated 
by the testimony of the veteran's son.  The veteran's service 
connected residuals of stress fractures are rated as two 
separate disabilities, one for the right femur and one for 
the left femur.  As such, the Board finds that the veteran 
does have two or more separate permanent service-connected 
disabilities of such character as clearly to interfere with 
normal employability.  This rating has been assigned 
specifically on the basis of the veteran's reports of 
constant hip pain.  As such a 10 percent disability rating is 
granted under 38 C.F.R. § 3.324 (1998).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998) were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1998), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1998).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent evaluation under 38 C.F.R. § 3.324.  The 
Board has considered the veteran's claim for an increased 
rating for her musculoskeletal disability under all 
appropriate diagnostic codes, and found that the criteria for 
a compensable schedular disability rating have not been met.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  


III.  Other Matters

The Board remanded this case in April 1996 for VA examination 
for the veteran.  The Board's remand requested specific 
medical opinions as to the residuals of the veteran's 
inservice stress fractures; the etiology of any tendonitis 
found, and functional impairment caused by pain.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a remand 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In July 1998 the veteran's representative requested that 
another VA examination be conducted because the requested 
opinions were not rendered.  The Board finds this request to 
be unfounded.  The medical opinions requested in the Board's 
1996 remand were predicated upon the existence of the 
symptoms and conditions indicated.  The 1997 VA examination 
was very thorough.  Examination of the veteran's hips, knees 
and muscles were conducted along with neurologic 
examinations.  X-rays and bone scans were also conducted.  
The result was, with the exception of subjective complaints 
of pain and some sensory deficit of the upper right thigh, a 
normal examination, no other abnormalities were noted.  There 
was no limitation of motion or functional impairment noted 
and no diagnosis of tendonitis.  The Board finds that the 
January 1997 VA examination was extremely thorough and 
adequately complied with the Board remand instructions.  

The Board has considered the representative's arguments with 
respect to certain provisions of M21-1 and its application to 
VA's duty to assist in the development of a claim.  The cited 
provisions of M21-1 have not been promulgated pursuant to the 
regulatory requirements and are not shown to be binding on 
VA.  However, the Board finds that the evidence has been 
adequately developed and that VA has complied with the policy 
regarding development of non-well-grounded claims.


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for abductor tendonitis of the hips is 
denied

A disability rating of 10 percent, and not in excess thereof, 
is granted for the veteran's multiple noncompensable service 
connected disabilities, subject to the law and regulations 
governing the payment of monetary awards.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

